DETAILED ACTION

Notice of Amendment
The Amendment filed 5/20/2022 has been entered.  

Allowable Subject Matter
Claims 1, 3-5, 10-13, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the endoscope of claim 1, inter alia an endoscope comprising: an insertion part to be inserted into a subject; a distal end part having a distal end surface provided at a distal end of the insertion part; an observation window provided on the distal end surface to observe an interior of the subject; a nozzle provided on the distal end surface to jet a fluid toward the observation window; and a plurality of protective projections integrally formed with an outer peripheral part of the distal end surface and provided to project forward of the observation window, wherein the distal end part including the plurality of protective projections is formed of a hard material, wherein the plurality of protective projections are projected forward of the observation window, the plurality of protective projections have the same height as the nozzle or are projected forward of the nozzle, and the observation window and at least a portion of the nozzle are included within an outer ring region surrounded by the plurality of protective projections, in plan view of the distal end surface, wherein the distal end surface has a first surface on which the nozzle is disposed and a second surface which is provided at a projecting part projecting forward from the first surface and on which the observation window is disposed, wherein the plurality of protective projections comprise a first protective projection, a second protective projection, and a third protective projection, and each of the plurality of protective projections is provided on the second surface, wherein the nozzle is disposed between the second protective projection and the third protective projection, wherein the second and third protective projections and the nozzle have the same height.  Specifically, the prior art of record fails to teach the configuration of the first protective projection, second protective projection, third protective projection and nozzle on the distal end surface of the endoscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20070027360   US20060229497   US20060161047   US20090093681   US20070260118   US20120226104   US20140094659   US20080086032   US20080064928   US20040267092   US20110112363   US20090253966   US20160309994   US8777845   US10779717   US9173555   US8740779   
US8419631   US8394013   US8092375   US8033990   US7896802   
US5630795   US5518502   US9282882   US9943217 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 8, 2022